Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

This Amendment No. 3, dated as of May 17, 2006 (this “Amendment”), is among
RELIANT ENERGY, INC., a Delaware corporation (the “Borrower”), the other LOAN
PARTIES referred to herein, as Guarantors, and each of the Lenders listed on the
signature pages to this Amendment.

 

INTRODUCTION

 

A.            The Borrower, the other Loan Parties referred to therein, BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, BARCLAYS BANK, PLC
and DEUTSCHE BANK SECURITIES INC., as Syndication Agents and GOLDMAN SACHS
CREDIT PARTNERS L.P. and MERRILL LYNCH CAPITAL CORPORATION, as Documentation
Agents (collectively, the “Agents”) and the Lenders are parties to the Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 22,
2004 (as further amended or otherwise modified prior to the date hereof, the
“Credit Agreement”).

 

B.            The Borrower and the other Loan Parties have requested that the
Lenders amend the Credit Agreement as set forth below, and upon the terms and
conditions of this Amendment the Lenders are willing to agree to the requested
amendments.

 

THEREFORE, the Borrower, such other Loan Parties and the Lenders hereby agree as
follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, terms used
in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.

 

SECTION 2. Amendments to Article I. Article I of the Credit Agreement is hereby
amended as set forth in Section 2.1.

 

SECTION 2.1. Section 1.1 of the Credit Agreement is amended by inserting the
following definitions in the appropriate alphabetical order:

 

“Fair Value Certificate” is defined in the definition of Permitted Sale.

 

“PEDFA Debt” means Indebtedness permitted pursuant to clause (d) of Section 7.3.

 

“Permitted Payment” means, on any given date, any voluntary or mandatory
repayment, prepayment, repurchase, retirement, redemption or defeasance of the
principal of any Term Loans or other Parity Secured Debt (but specifically
excluding (i) Revolving Credit Loans, (ii) PEDFA Debt and (iii) loans
outstanding under other revolving-type credit facilities except, in the case of
each of clauses (i) and (iii), as a result of a Dollar-for-Dollar permanent
reduction in the commitments thereunder); provided that no such repayment,
prepayment, repurchase, retirement, redemption or defeasance of Indebtedness
incurred at any

 

--------------------------------------------------------------------------------


 

time after the Closing Date under clause (s) of Section 7.3 shall be a Permitted
Payment unless all of the Term Loans shall have previously been repaid in full.

 

“Permitted Sale” means one or more sales of any Transferred Asset by the
Borrower or any Restricted Subsidiary to the Purchaser Subsidiary, pursuant to
which all of the following conditions shall be satisfied on or prior to the
consummation of such sale (or, if a later date is specified with respect to any
of the following conditions, such later date with respect to such condition):

 

(i) (a) the Borrower or the applicable selling Restricted Subsidiary shall have
received from the Purchaser Subsidiary consideration in the form of cash or a
Sale Note, or any combination thereof, in an aggregate amount equal to or
greater than the fair value, or within or above the range of fair values, of
such Transferred Asset as determined pursuant to the applicable Fair Value
Certificates, and (b) such consideration for all Transferred Assets (singly or
in the aggregate with all other consummated Permitted Sales) shall not exceed
(x) if there is only one Transferred Asset, $350,000,000 and (y) if there is
more than one Transferred Asset, $250,000,000;

 

(ii)  the Administrative Agent on behalf of the Lenders shall have received a
certificate or opinion addressed to the Administrative Agent of an engineer,
appraiser, or other expert (in each case who is not an Affiliate or employee of
the Borrower or any of its Subsidiaries) setting forth the fair value of the
Transferred Assets (a “Fair Value Certificate”), which certificate or opinion
also shall be in the form required to be delivered to the Secured Debt
Representative for the Secured Notes pursuant to Section 314(d)(1) of the Trust
Indenture Act of 1939 in respect of such Permitted Sale or in such other form as
may be reasonably satisfactory to the Administrative Agent;

 

(iii) the Purchaser Subsidiary shall have executed and delivered to the Borrower
or the applicable selling Restricted Subsidiary such pledge agreements, security
agreements, mortgages, deeds of trust, deeds to secure debt or other equivalent
documents with respect to all such Transferred Assets to secure all the
obligations of the Purchaser Subsidiary under the applicable Sale Note, which
agreements, mortgages, deeds or other documents shall be in form and substance
reasonably satisfactory to the Administrative Agent, and shall have executed,
delivered and filed all other documents and instruments and taken all other
actions as may be necessary in the reasonable opinion of the Administrative
Agent and its counsel to perfect the security interests of the Borrower or the
applicable selling Restricted Subsidiary pursuant to such agreements, mortgages,
deeds or other documents;

 

(iv) within 3 Business Days following the consummation of such Permitted Sale,
the related Sale Note(s) shall have been duly and validly pledged under the
Security Agreement as Separate Collateral to the Collateral Trustee accompanied
by undated instruments of transfer endorsed in blank, and accompanied by any
agreements, mortgages, deeds and other documents

 

2

--------------------------------------------------------------------------------


 

executed and delivered pursuant to clause (iii), and each shall be in the actual
possession of the Collateral Agent;

 

(v)  the Administrative Agent shall have received a certificate, dated as of the
date of consummation of such Permitted Sale and duly executed by a Responsible
Officer of the Borrower, in which certificate the Borrower shall certify as to
good standing, due authorization, corporate power and authority, due execution
and delivery, valid and binding obligation, absence of conflicts with
organizational documents, contracts, laws and governmental orders, and validity
and perfection of security interests, in each case with respect to the
applicable Sale Note(s) and the other documents contemplated by clause (iii),
and, at the time such certificate is delivered, such certifications shall in
fact be true and correct; and

 

(vi) all material governmental and third party consents and approvals with
respect to such Permitted Sale shall have been obtained and there shall be no
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain or prevent such Permitted Sale.

 

“Purchaser Subsidiary” means a wholly-owned Subsidiary of OPH which is a
Restricted Subsidiary and also a Designated Entity.

 

“Residual Amount” means the aggregate amount of cash received pursuant to
clauses (b) and (c) of Section 6.15 which remains after (i) the Borrower has
prepaid or redeemed in full the outstanding principal amount of (and permanently
cancelled Dollar-for-Dollar all commitments with respect to) all Term Loans and
other Parity Secured Debt that the Borrower has the right to voluntarily prepay
or redeem without premium and (ii) the earlier of (x) the date on which the
Borrower has prepaid or redeemed in full, or has made offer(s) to prepay or
redeem which have not been accepted with respect to, other Parity Secured Debt
and (y) the expiration of the time periods set forth in such clauses (b) and
(c), as applicable.

 

 “Revolving Loan Payment Amount” means, on any particular date, without
duplication, the aggregate principal amount of repayments or prepayments of
Revolving Credit Loans made with either (a) cash consideration received by the
Borrower or the applicable Restricted Subsidiary pursuant to clause (i) of the
definition of Permitted Sale or (b) the proceeds of any repayments or
prepayments (that are not attributable to Transferred Asset Sale Proceeds) of
principal on any Sale Note, in the case of each of clauses (a) and (b), that
have not been used for Permitted Payments.

 

“Sale Note” means one or more secured promissory notes in substantially the form
set forth in Exhibit H to this Agreement payable by the Purchaser Subsidiary to
the Borrower in consideration of the sale of particular Transferred Assets, the
maturity date of which note shall be no later than the Revolving Credit
Termination Date.

 

3

--------------------------------------------------------------------------------


 

“Transferred Assets” means, collectively, a power generation facility and
related properties which are sold in one or more Permitted Sales to the
Purchaser Subsidiary.

 

“Transferred Asset Sale Proceeds” means the aggregate cash proceeds received by
OPH or the Purchaser Subsidiary in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale) with respect to any Transferred Asset, net of the
direct costs relating to such Asset Sale, including legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and amounts reserved for adjustment
in respect of the sale price of such asset or assets established in accordance
with GAAP.

 

“Trigger Amount” is defined in clause (b) of Section 6.15.

 

SECTION 3. Amendments to Article VI. Article VI of the Credit Agreement is
hereby amended as set forth in Sections 3.1 through 3.3.

 

SECTION 3.1. Section 6.3 is amended by (i) deleting the word “and” at the end of
clause (c), (ii) replacing the period at the end of clause (d) with “; and”, and
(iii) adding a new clause (e), to read in its entirety as follows:

 

(e)  (x) of the occurrence of (i) any Permitted Sale, (ii) any repayment or
prepayment of principal of any Sale Note and (iii) any repayment or prepayment
of Revolving Credit Loans using either (A) cash consideration received by the
Borrower or the applicable Restricted Subsidiary with respect to a Permitted
Sale pursuant to clause (i) of the definition of Permitted Sale or (B) the
proceeds of any repayment or prepayment set forth in clause (ii), (y) following
the occurrence of any event set forth in clause (e)(x), of the outstanding
principal amount of all Sale Notes and calculations to demonstrate the extent to
which a Trigger Amount has accrued, in each case, both immediately before and
after giving effect to such event and (z) following any Permitted Payment
pursuant to Section 6.15(b) or (c), the date and amount of such Permitted
Payment and the Parity Secured Debt to which such Permitted Payment was applied.

 

SECTION 3.2. Clause (a) of Section 6.11 is amended and restated in its entirety
to read as follows:

 

(a)   the Revolving Credit Facility for general corporate purposes, including
(i) permitted investments, (ii) replacing loans and letters of credit under the
Existing Credit Agreement, (iii) funding scheduled payments of principal of and
interest on (but excluding the voluntary repayment or prepayment, or voluntary
repurchase, retirement, redemption or defeasance of the principal of or interest
on) any Term Loans or other Parity Secured Debt, (iv) funding Permitted Payments
in an amount not to exceed the then applicable Revolving Loan Payment Amount,
and

 

4

--------------------------------------------------------------------------------


 

(v) acquisitions of Permitted ERCOT Assets to the extent permitted hereunder;
and

 

SECTION 3.3. Article VI is further amended by adding a new Section 6.15 to read
in its entirety as follows:

 

6.15. Sale Note, etc. (a)  Cause each Sale Note to be pledged to the Secured
Parties under the Security Agreement as Separate Collateral.

 

(b)  No later than the later of (i) the date which is 90 days after the
consummation of any Permitted Sale and (ii) October 31, 2006, apply all cash
consideration received by the Borrower or the applicable Restricted Subsidiary
with respect to such Permitted Sale pursuant to clause (i) of the definition of
Permitted Sale to one or more Permitted Payments at no more than par (it being
understood that the foregoing shall not prohibit the Borrower from paying a
premium or amount greater than par otherwise permitted under this Agreement so
long as such premium payment or amount greater than par is not funded by any
cash consideration received by the Borrower or the applicable Restricted
Subsidiary with respect to a Permitted Sale pursuant to clause (i) of the
definition of Permitted Sale or by any amounts received pursuant to any
repayment or prepayment of the principal of any Sale Note).

 

(c)  Within 90 days following receipt (individually or in the aggregate) of the
Trigger Amount, apply all (and no less than all) of such Trigger Amount
(together with any other repayments or prepayments (that are not attributable to
Transferred Asset Sale Proceeds) of principal of each Sale Note that are
received contemporaneously with such Trigger Amount) to one or more Permitted
Payments at no more than par (it being understood that the foregoing shall not
prohibit the Borrower from paying any premium or amount greater than par
otherwise permitted under this Agreement so long as such premium payment or
amount greater than par is not funded by any cash consideration received by the
Borrower or the applicable Restricted Subsidiary with respect to a Permitted
Sale pursuant to clause (i) of the definition of Permitted Sale or by any
amounts received pursuant to any repayment or prepayment of the principal of any
Sale Note). For purposes of this clause, “Trigger Amount” shall mean repayments
or prepayments (that are not attributable to Transferred Asset Sale Proceeds) of
principal of one or more Sale Notes in an aggregate amount equal to $25,000,000,
to the extent such repayments or prepayments have not previously been applied in
accordance with the foregoing provisions of this clause.

 

(d)  Ensure that, at all times prior to the making of any Permitted Payment
required to be made pursuant to clauses (b) and (c), and with respect to which
there is a Revolving Loan Payment Amount, the Aggregate Commitments for
Revolving Credit Loans shall equal or exceed the sum of (i) the Outstanding
Amount of Revolving Credit Loans plus (ii) the Outstanding Amount of L/C
Obligations plus (iii) such Revolving Loan Payment Amount.

 

5

--------------------------------------------------------------------------------


 

(e)  The Borrower shall apply the Residual Amount to reduce the Revolving Credit
Exposure as follows: first, to prepay outstanding L/C Borrowings until all such
L/C Borrowings are paid in full, second, to prepay outstanding Revolving Credit
Loans until all such Revolving Credit Loans are paid in full and, third, to Cash
Collateralize the L/C Obligations.

 

(f)  Any Residual Amount remaining after the application set forth in clause (e)
may be retained by the Borrower for use in the ordinary course of its business.

 

SECTION 4. Amendments to Article VII. Article VII of the Credit Agreement is
hereby amended as set forth in Sections 4.1 through 4.3.

 

SECTION 4.1. Section 7.13 of the Credit Agreement is amended by (i) replacing
the period at the end of clause (c) with “; and”, and (ii) adding a new clause
(d), to read in its entirety as follows:

 

(d)  any Sale Note in any way that (i) reduces the rate of interest or extends
the date scheduled for payment of principal of or interest on, or reduces the
principal amount (other than as a result of a Dollar for Dollar repayment) of,
such Sale Note, (ii) modifies, waives or deletes the terms of any Sale Note
which provide for a cross-default to Indebtedness of OPH under the OPH Note
Indenture or the OPH Notes, or (iii) releases collateral securing such Sale
Note, except in connection with any asset disposition that is not prohibited
hereunder and the Net Asset Sale Proceeds of which are applied in accordance
herewith.

 

SECTION 4.2. Section 7.17 of the Credit Agreement is hereby amended by amending
and restating clauses (a) and (c) in their entirety, in each case to read as
follows:

 

(a)  The Borrower shall not permit OPH or any of OPH’s Subsidiaries to
distribute any cash (other than (i) Net Asset Sale Proceeds or (ii) cash paid in
consideration for Transferred Assets (whether on the date of the consummation of
any Permitted Sale or thereafter, and whether in respect of the payment of
principal of or interest on the related Sale Note) to the Borrower or any of its
Subsidiaries (other than an OPH Subsidiary), except as follows:  first, to pay
principal of and interest on the OPH Revolving Notes; second, to the extent
permitted under the OPH Note Indenture, to be distributed by OPH to the Borrower
as a dividend or otherwise; and third, to pay principal of and interest on the
OPMW Term Notes and OPNY Term Note.

 

(c)  The Borrower shall cause OPH and its Subsidiaries to apply all OPH Asset
Sale Proceeds (i) other than in the case of Transferred Asset Sale Proceeds, to
the prepayment of the OPMW Term Notes and OPNY Term Notes, in each case until
repaid in full and (ii) in the case of Transferred Asset Sale Proceeds, to a
Dollar for Dollar repayment or prepayment of the principal of, and accrued
interest on, the Sale Notes and the amount so paid on the Sale Notes and the
remainder, if any, shall be applied in accordance with Section 2.4 as if such
Transferred Asset

 

6

--------------------------------------------------------------------------------


 

Sale Proceeds were Net Asset Sale Proceeds and OPH Asset Sale Proceeds (ignoring
payments made to retire Indebtedness (other than the Loans) required to be
repaid in connection with such Transferred Asset Sale Proceeds).

 

SECTION 4.3. Clause (a)(iii) of Section 7.18 of the Credit Agreement is amended
in its entirety to read as follows:

 

(iii) Investments and transfers of assets (other than cash, Cash Equivalents, or
any power generation facility) and payments for goods and services in the
ordinary course of business; provided, that the Borrower or a Restricted
Subsidiary may sell the Transferred Assets to the Purchaser Subsidiary pursuant
to the terms of any Permitted Sale; and

 

SECTION 5. Exhibit H (Sale Note). The Credit Agreement is hereby amended to
include the form of Sale Note as an exhibit, in the form attached to this
Amendment.

 

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to the Agents and the Lenders that:

 

(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement and in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided, that representations and warranties which have Material Adverse
Effect qualifiers shall be true and correct in all respects to the extent such
Material Adverse Effect qualifier is applicable thereto), and except that for
purposes of this clause, the representations and warranties contained in clauses
(a) and (b) of Section 5.5 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1 of the Credit Agreement;

 

(b) (i) this Amendment has been duly executed and delivered by each Loan Party
that is party thereto, (ii) this Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity, and (iii) the
execution, delivery and performance by each Loan Party of this Amendment have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (A) contravene the terms of any of such Person’s
Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (1) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, where such Contractual Obligation (x) evidences Indebtedness of
the Borrower or any of its Subsidiaries or (y) is identified

 

7

--------------------------------------------------------------------------------


 

in the exhibit list from time to time in filings made by the Borrower with the
SEC as material to the Borrower, or (2) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, that (in the case of clauses (b)(iii)(A) and
(b)(iii)(B)(2)) could reasonably be expected to have a Material Adverse Effect;
(C) violate any Law that could reasonably be expected to have a Material Adverse
Effect; or (D) result in the creation of any Lien other than a Permitted Lien;
and

 

(c)  as of the date of this Amendment, no Default or Event of Default has
occurred and is continuing.

 

SECTION 7. Effectiveness. This Amendment shall become effective as of the date
set forth above, and the Credit Agreement shall be amended as provided in this
Amendment, when:

 

(a) the Borrower and each other Loan Party shall have executed and delivered to
the Administrative Agent this Amendment;

 

(b) the Required Lenders shall have executed and delivered this Amendment
without qualification to the Administrative Agent and the Borrower; and

 

(c) the Administrative Agent shall have received a certificate from the Borrower
certifying that attached thereto is a true and complete copy of an amendment (in
form and substance identical to this Amendment except for changes resulting from
the difference in the two agreements) to the DB Credit Agreement which has (or
contemporaneously with the effectiveness of this Amendment, will) become
effective pursuant to the requirements of the DB Credit Agreement.

 

The Administrative Agent will confirm in writing to the Borrower when condition
(b) has been satisfied.

 

SECTION 8. Effect on Loan Documents.

 

(a)  Except as amended herein, the Credit Agreement and the Loan Documents
remain in full force and effect as originally executed. Nothing herein shall act
as a waiver of any of the Agents’ or Lenders’ rights under the Loan Documents,
as amended.

 

(b)  This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.

 

SECTION 9. Choice of Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

SECTION 10. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

8

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first above written.

 

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Name:

Andrew Johannesen

 

 

Title:

Vice President and Assistant Treasurer

 

 

 

 

 

RELIANT ENERGY ASSET MANAGEMENT, LLC

 

 

RELIANT ENERGY BROADBAND, INC.

 

 

RELIANT ENERGY CALIFORNIA HOLDINGS, LLC

 

 

RELIANT ENERGY COMMUNICATIONS, INC.

 

 

RELIANT ENERGY COOLWATER, INC.

 

 

RELIANT ENERGY CORPORATE SERVICES, LLC

 

 

RELIANT ENERGY ELLWOOD, INC.

 

 

RELIANT ENERGY ETIWANDA, INC.

 

 

RELIANT ENERGY FLORIDA, LLC

 

 

RELIANT ENERGY KEY/CON FUELS, LLC

 

 

RELIANT ENERGY MANDALAY, INC.

 

 

RELIANT ENERGY NORTHEAST GENERATION, INC.

 

 

RELIANT ENERGY NORTHEAST HOLDINGS, INC.

 

 

RELIANT ENERGY ORMOND BEACH, INC.

 

 

RELIANT ENERGY POWER GENERATION, INC.

 

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

 

RELIANT ENERGY SABINE (TEXAS), INC.

 

 

RELIANT ENERGY SERVICES DESERT BASIN, LLC

 

 

RELIANT ENERGY SERVICES MID-STREAM, LLC

 

 

RELIANT ENERGY SEWARD, LLC

 

 

RELIANT ENERGY TRADING EXCHANGE, INC.

 

 

RELIANT ENERGY VENTURES, INC.

 

 

RELIANT ENERGY WHOLESALE GENERATION, LLC

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Name:

Andrew Johannesen

 

 

Title:

Assistant Treasurer of the corporations and
limited liability companies, and of the
general partners of the limited partnerships,
listed above

 

 

 

 

 

 

 

 

RELIANT ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

 

Name:

Andrew C. Johannesen

 

 

Title:

Vice President and Treasurer

 

9

--------------------------------------------------------------------------------


 

 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

 

RELIANT ENERGY ELECTRIC SOLUTIONS, LLC

 

 

RELIANT ENERGY SOLUTIONS EAST, LLC

 

 

 

 

 

By:

/s/ Lloyd A. Whittington

 

 

 

Name:

Lloyd A. Whittington

 

 

Title:

Vice President and Treasurer of the limited
liability companies listed above

 

 

 

 

 

 

 

 

RELIANT ENERGY CAPTRADES HOLDING CORP.

 

 

RELIANT ENERGY SABINE (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Patricia F. Genzel

 

 

 

Name:

Patricia F. Genzel

 

 

Title:

President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT

 

 

 

 

 

By:

/s/ Maria A. McClain

 

 

 

Name:

Maria A. McClain

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/ John Reed

 

 

 

Name:

John Reed

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Scott Donaldson

 

 

 

Name:

Scott Donaldson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Denis O’Meara

 

 

 

Name:

Denis O’Meara

 

 

Title:

Managing Director

 

10

--------------------------------------------------------------------------------


 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Diane S. Griswold

 

 

Name:

Diane S. Griswold

 

Title:

AVP

 

 

 

 

 

 

 

ADDISON CDO, LIMITED

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

CLARENVILLE CDO, SA

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

GLOBAL ENHANCED LOAN FUND S.A.

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

HIGHLAND ENHANCED VARIABLE RATE FUND
LTD.

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

11

--------------------------------------------------------------------------------


 

 

LOAN FUNDING III LLC

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

MICROSOFT GLOBAL FINANCE, LTD.

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor, acting through
Northern Trust Company in the Nominee Name
of How & Co.

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

PACIFIC SELECT MANAGED BOND FUND

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor, acting through
Investors Fiduciary Trust Company in the
Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

PIMCO FLOATING INCOME FUND

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor, acting through
Investors Fiduciary Trust Company in the
Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

12

--------------------------------------------------------------------------------


 

 

PIMCO FLOATING RATE INCOME FUND

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through

 

 

Investors Fiduciary Trust Company in the

 

 

Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

PIMCO FLOATING RATE STRATEGY FUND

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through

 

 

Investors Fiduciary Trust Company in the

 

 

Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

GLOBAL STOCKSPLUS INCOME FUND

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through

 

 

Investors Fiduciary Trust Company in the

 

 

Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

PRUDENTIAL SERIES FUND INCORPORATED

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through State

 

 

Street Bank and Trust Company in the

 

 

Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

13

--------------------------------------------------------------------------------


 

 

PVIT HIGH YIELD BOND PORTFOLIO

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor, acting through

 

 

Investors Fiduciary Trust Company in the

 

 

Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

SEQUILS-MAGNUM, LTD.

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

SOUTHPORT CLO, LIMITED

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

WAVELAND – INGOTS, LTD.

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

WRIGLEY CDO, LTD.

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor

 

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

14

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

By:

/s/ Vanessa E. Marling

 

 

Name:

Vanessa E. Marling

 

Title:

Vice President

 

 

 

 

 

 

 

MERRILL LYNCH CREDIT PRODUCTS, LLC

 

 

 

 

By:

/s/ Neyda Darias

 

 

Name:

Neyda Darias

 

Title:

Vice President

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

By:

/s/ Carol J. E. Feeley

 

 

Name:

Carol J. E. Feeley

 

Title:

Vice President

 

 

 

 

 

 

 

WIND RIVER CLO I LTD.

 

By:

McDonnell Investment Management, LLC, as

 

 

Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

WIND RIVER CLO II – TATE INVESTORS, LTD.

 

By:

McDonnell Investment Management, LLC, as

 

 

Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

MCDONNELL LOAN OPPORTUNITY LTD.

 

By:

McDonnell Investment Management, LLC, as

 

 

Investment Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

15

--------------------------------------------------------------------------------


 

 

 

GANNETT PEAK CLO I, LTD.

 

By:

McDonnell Investment Management, LLC, as

 

 

Investment Manager

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

LAGUNA FUNDING LLC

 

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

KC CLO II PLC

 

 

 

 

By:

/s/ Lincoln Burkitt

 

 

Name:

Lincoln Burkitt

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK N.A.

 

 

 

 

By:

/s/ Robert Traband

 

 

Name:

Robert Traband

 

Title:

Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS LP

 

 

 

 

By:

/s/ Philip F. Green

 

 

Name:

Philip F. Greene

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ERSTE BANK DER OESTERREICHISCHEN

 

SPARKASSEN AG

 

 

 

 

By:

/s/ Bryan J. Lynch

 

 

Name:

Bryan J. Lynch

 

Title:

First Vice President

 

16

--------------------------------------------------------------------------------


 

 

By:

/s/ Patrick W. Kunkel

 

 

Name:

Patrick W. Kunkel

 

Title:

Director

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

By:

Boston Management and Research as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN

 

FUND

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE CDO III, LTD.

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

 

EATON VANCE CDO VI LTD.

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

GRAYSON & CO.

 

By:

Boston Management and Research as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE

 

VT FLOATING-RATE INCOME FUND

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

18

--------------------------------------------------------------------------------


 

 

EATON VANCE

 

LIMITED DURATION INCOME FUND

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE SENIOR FLOATING-RATE TRUST

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME

 

TRUST

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION DIVERSIFIED

 

INCOME FUND

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

19

--------------------------------------------------------------------------------


 

 

EATON VANCE VARIABLE LEVERAGE FUND

 

LTD.

 

By:

Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

Title:

Vice President

 

 

 

 

 

 

 

DBAG LONDON

 

 

 

 

By:

/s/ Karim Flitti

 

 

Name:

Karim Flitti

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

By:

/s/ Rainer Meier

 

 

Name:

Rainer Meier

 

Title:

Vice President

 

 

 

 

 

 

 

SIERRA CLO I, LTD

 

 

 

 

By:

/s/ John M. Casperian

 

 

Name:

John M. Casperian

 

Title:

Chief Operating Officer,

 

 

(Manager)

 

 

Centre Pacific, LLC

 

 

 

 

 

 

 

SIERRA CLO II, LTD

 

 

 

 

By:

/s/ John M. Casperian

 

 

Name:

John M. Casperian

 

Title:

Chief Operating Officer,

 

 

(Manager)

 

 

Centre Pacific, LLC

 

20

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Michael S. Roof

 

 

Name:

Michael S. Roof

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

/s/ Kevin Bertelsen

 

 

Name:

Kevin Bertelsen

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BIRCHWOOD FUNDING LLC

 

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Sydney G. Dennis

 

 

Name:

Sydney G. Dennis

 

Title:

Director

 

 

 

 

 

 

 

BALLANTYNE FUNDING LLC

 

 

 

 

By:

/s/ M. Cristina Higgins

 

 

Name:

M. Cristina Higgins

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

ATLAS LOAN FUNDING 2, LLC,

 

 

 

 

By:

Atlas Capital Funding, Ltd.

 

 

By:

Structured Asset Investors, LLC

 

 

 

Its Investment Manager

 

 

 

 

 

 

By:

/s/ Diana M. Himes

 

 

 

Name:

Diana M. Himes

 

 

Title:

Associate

 

21

--------------------------------------------------------------------------------


 

 

 

WB LOAN FUNDING 4, LLC

 

 

 

By:

/s/ Diana M. Himes

 

 

 

Name:

Diana M. Himes

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

 

AMEGY BANK

 

By:

/s/ Laif Afseth

 

 

 

Name:

Laif Afseth

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

CPL CBNA LOAN FUNDING LLC, FOR ITSELF OR

 

AS AGENT FOR CPL CFPI LOAN FUNDING LLC

 

 

 

By:

/s/ Roy Hykal

 

 

 

Name:

Roy Hykal

 

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

 

Name:

Richard L. Tavrow

 

 

 

Title:

Director

 

 

 

By:

/s/ Irja R. Otsa

 

 

 

Name:

Irja R. Otsa

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

 

 

Name:

Richard L. Tavrow

 

 

 

Title:

Director

 

 

 

By:

/s/ Irja R. Otsa

 

 

 

Name:

Irja R. Otsa

 

 

 

Title:

Associate Director

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SECURED PROMISSORY NOTE

 

$[                  ]                         [                  ], 2006

 

FOR VALUE RECEIVED, [                                ], a
[                                    ] (the “Maker”), hereby promises to pay to
the order of [                  , a                   corporation] (together
with its successors and assigns, the “Payee”), in immediately available funds,
on the Maturity Date, the principal amount of [                  ] DOLLARS
($[                      ]) or, if less, the aggregate outstanding principal
amount of the term loan made under this Secured Promissory Note (as amended,
amended and restated, supplemented, or otherwise modified from time to time, the
“Note”) together with any accrued and unpaid interest thereon. All payments
hereunder shall be made in United States Dollars without set-off or counterclaim
(all of which are expressly waived by the Maker), free and clear of all taxes
and other charges, to an account designated by the Payee to the Maker from time
to time.

 

1.             Definitions.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Houston, Texas or the State of New York.

 

“Dollar or $” means lawful money of the United States of America.

 

“Maturity Date” means the Revolving Credit Termination Date (as defined in the
REI Credit Agreement).

 

“Maximum Lawful Rate” means the highest interest rate permitted under applicable
law.

 

“OPH Indenture” means the Indenture, dated as of April 27, 2000, between Orion
Power Holdings, Inc., a Delaware corporation, and Wilmington Trust Company, as
trustee, as it has been or may be amended, supplemented or otherwise modified
from time to time.

 

 “REI Credit Agreement” means the Second Amended and Restated Credit and
Guaranty Agreement, dated as of December 22, 2004, among Reliant Energy, Inc.,
as the borrower, the other loan parties referred to therein, as guarantors, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent and collateral agent for such lenders, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Transferred Assets” has the meaning assigned to such term in the REI Credit
Agreement.

 

--------------------------------------------------------------------------------

(1) Insert name of Borrower or applicable Restricted Subsidiary.

 

--------------------------------------------------------------------------------


 

2.             Repayment. The Maker may from time to time prepay the outstanding
principal amount of this Note in whole or in part without premium or penalty by
providing notice to the Payee of such prepayment no later than 11:00 a.m.
Houston time on the Business Day on which the Maker wishes to make such
prepayment. Once given, notices of prepayment shall be irrevocable. Repayments
or prepayments shall be made before 5:00 p.m. Houston time on the Business Day
when due in immediately available funds to such accounts specified by the Payee.
This Note is a term note and, therefore, the Maker may not reborrow any
principal amounts prepaid under this Note.

 

3.             Mandatory Prepayments for Asset Sales. If the Maker consummates
an Asset Sale (as defined in the OPH Indenture) of all or a portion of the
Transferred Assets, then the Net Proceeds (as defined in the OPH Indenture) of
such sale shall be used to prepay the outstanding principal amount of this Note
in an amount equal to the Net Proceeds of such sale.

 

4.             Interest. The Maker promises to pay interest on the outstanding
principal amount of this Note from the date hereof until payment in full of this
Note at a per annum rate equal to [     ]%. The Maker shall pay to the Payee all
accrued but unpaid interest on the outstanding principal amount of this Note
monthly upon dates selected by the Payee commencing with the calendar month
succeeding the month during which the term loan under this Note was made and on
the Maturity Date.

 

5.             Representations and Warranties. The Maker (i) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
[formation/organization/corporation] and (ii) has all requisite power and
authority to execute, deliver and perform its obligations under this Note. The
execution, delivery and performance by the Maker of this Note have been duly
authorized by all necessary [limited partnership/limited liability
company/corporate] action. This Note constitutes the legal, valid and binding
obligation of the Maker, enforceable against the Maker in accordance with its
terms, except as enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity.

 

6.             Remedies. Upon the occurrence and during the continuation of any
Event of Default (as such term is defined herein), the Payee may declare the
outstanding principal amount of this Note, all accrued but unpaid interest
thereon, and all other amounts payable by the Maker under this Note to be
immediately due and payable, whereupon such amounts shall become immediately due
and payable; provided, that upon the occurrence of an Event of Default set forth
in Section 7(ii) below, the unpaid principal amount of this Note together with
any and all interest and other amounts owed hereunder shall automatically become
due and payable, without further act of the Payee. The Payee’s remedies under
this Note shall be cumulative, and no delay in enforcing this Note shall act as
a waiver of the Payee’s rights hereunder.

 

7.             Events of Default. It shall be an “Event of Default” under this
Note if:

 

(i)            the Maker fails to pay (x) when and as required to be paid
herein, any amount of principal of this Note, or (y) within three Business Days
(as such term is hereinafter defined) after the same becomes due, any interest
accrued hereunder, or (z)

 

24

--------------------------------------------------------------------------------


 

within five Business Days after the same becomes due, any other amount payable
hereunder;

 

(ii)           (x) there shall have been filed against the Maker, without the
Maker’s consent, any petition or other request for relief seeking an
arrangement, receivership, reorganization, liquidation, or similar relief under
bankruptcy or other laws for the relief of debtors and such request for relief
(1) remains in effect for 60 or more days, whether or not consecutive, or (2) is
approved by a final nonappealable order, or (y) the Maker consents to or files
any petition or other request for relief of the type described in clause (x)
above seeking relief from creditors, makes any assignment for the benefit of
creditors or other arrangement with creditors, or admits in writing its
inability to pay its debts as they become due; or

 

(iii)          there shall have occurred and be continuing an Event of Default
as defined in the OPH Indenture.

 

8.             Subordination. For so long as required by the REI Credit
Agreement with respect to intercompany indebtedness, the Payee hereby
subordinates any and all debts, liabilities and other obligations of the Maker
under this Note (the “Subordinated Obligations”) to the Credit Agreement
Obligations (as defined in the REI Credit Agreement) of the Maker, if any.
Notwithstanding anything to the contrary in this Section 8, except during the
continuance of a Default (as defined in the REI Credit Agreement) when the Maker
has any Credit Agreement Obligations, the Payee may receive regularly scheduled
payments from the Maker on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default when the Maker has any
Credit Agreement Obligations, however, the Payee shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

 

9.             Security. This Note is the Secured Promissory Note referred to in
[                        ].

 

10.           Application of Proceeds. Any amounts received by the Payee
hereunder shall be applied to the Maker’s obligations hereunder in the order
determined by the Payee.

 

11.           Waivers. The Maker hereby irrevocably waives notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of set off, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices in connection with the
delivery, acceptance, collection and/or enforcement of this Note.

 

12.           Amendments. No amendment of any provision of this Note shall be
effective unless in writing and signed by the Maker and the Payee.

 

13.           Notices. Unless otherwise specified, all notices and other
communications provided for in this Note shall be in writing, including fax, and
delivered or transmitted to the addresses designated by the Maker or the Payee
in written notice to the other party. Notice sent by fax shall be deemed to be
given and received when receipt of such transmission is acknowledged, and

 

--------------------------------------------------------------------------------

(2) Inset description of mortgages and any other security documents securing the
obligations under this Note.

 

25

--------------------------------------------------------------------------------


 

delivered notice shall be deemed to be given and received when receipted for by,
or actually received by, an authorized officer of the Maker or the Payee, as the
case may be.

 

14.           GOVERNING LAW. THIS NOTE SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF THE STATE OF TEXAS. WHEREVER POSSIBLE EACH PROVISION OF THIS NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS NOTE.

 

15.           Usury. NOTWITHSTANDING the foregoing or any other term in this
Note to the contrary, it is the intention of the Maker and the Payee to conform
strictly to any applicable usury laws. Accordingly, if the amount of any
interest (including fees, charges, or expenses or any other amounts which, under
applicable law, are deemed interest) contracted for, charged, or received in
connection with this Note would exceed the Maximum Lawful Rate, then, ipso
facto, the amount of such interest payable shall be automatically reduced to
such Maximum Lawful Rate, and if, from any such circumstance, the Payee or the
Maker shall ever receive interest or anything which might be deemed interest
under applicable law which would exceed the Maximum Lawful Rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal amount owing and not to the payment of interest, or if such excessive
interest exceeds the principal amount owing, such excess shall be refunded. In
making such determination, all interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of the principal (including
the period of any renewal or extension thereof) so that the interest on account
of such indebtedness shall not exceed the Maximum Lawful Rate.

 

16.           Assignment. This Note shall bind and inure to the benefit of the
Payee and the Maker and their respective successors and assigns. The Maker shall
not assign, pledge, or transfer any of its duties under this Note, but the Payee
may assign, collaterally assign, or grant a security interest in, part or all of
the Payee’s interest in this Note.

 

THIS WRITTEN NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature page follows]

 

26

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

[MAKER]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------